DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. 20170033312 (Kim).

    PNG
    media_image1.png
    830
    887
    media_image1.png
    Greyscale


Regarding claim 1, figs. 1-3 of Kim discloses a display device including: 
a display DA including a plurality of light-emitting devices; 
a first bank 53A provided outside the display; 
a second bank 51A provided outside the first bank; and 

each of the peripheral lines includes a plurality of bends (90 degree corners of peripheral lines forms bends as labeled by examiner above) provided between the first bank and the second bank in plan view (see 53a/51a on all four sides and fig. 1 is plan view).

Regarding claim 5, figs. 1-3 of Kim discloses a display device including: 
a display DA; 
a first bank 51a provided outside the display DA; 
a second bank 53a provided outside the first bank; and 
a plurality of peripheral lines (fig. 1 - 12a/30a/12a fig. 1) formed below, and intersecting with, the first bank and the second bank, the display device comprising 
an inter-bank insulating film 310b thinner than the first bank, provided between the first bank and the second bank, and covering the peripheral lines (fig. 3).

Regarding claim 2, fig. 1 of Kim disclose wherein each of the peripheral lines includes a portion shaped into a crank 12 between the first bank and the second bank.

Regarding claim 3, fig. 1 of Kim discloses wherein each of the peripheral lines includes: a trunk (portion of 11 on left and on right); a branch (each of 12a) branching off the trunk; and an intersection (where 11 and 12a meet) of the trunk and the branch, including the bends, and the trunk and the branch are provided between the first bank and the second bank in plan view (fig. 1).



Regarding claim 7, fig. 3 of Kim discloses further comprising: a first inorganic sealing film 310a covering the first bank and the second bank; an organic sealing film 330a provided above the first inorganic sealing film; and a second inorganic sealing film  310b covering the organic sealing film.

Regarding claim 8, fig. 3 of Kim discloses wherein each of the first bank and the second bank is shaped into a frame (fig. 3), and has a corner with a curvature (see top surface bend to side surfaces), and the peripheral lines include the bends between the corners of the first bank and the second bank in plan view (as explained in claim 1 rejection).

Regarding claim 9, fig. 3 of Kim discloses wherein each of the first bank and the second bank is shaped into a frame and having a corner with a curvature (see top surface bend to side surfaces), and the inter-bank insulating film 310b is provided between the corners of the first bank and the second bank in plan view to cover the peripheral lines (see fig. 1).

Regarding claim 10, figs. 1 and 10 of Kim discloses further comprising: a plurality of TFTs; and a planarization film 250 provided above the plurality of TFTs (figs. 4-5) and below the light-emitting devices (OLEDs for each of the many pixels in the DA), wherein the peripheral lines are formed either (i) above a gate electrode of the TFTs and below the planarization film (fig. 3).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 6, fig. 3 of Kim discloses wherein the inter-bank insulating film 310b is thinner than the second bank, and formed between the first bank and the second bank to cover the peripheral lines without any gap (see fig. 3).
Kim does not disclose wherein the inter-bank insulating film is made of resin.
However, it would have been obvious to one of ordinary skill in the art to use resin to form the inter-bank insulating film in order to use a desire material for the applicant design for the semiconductor device. Note that Kim does not teach exact the material as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no  In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829